Case 8:16-cv-00803-JSM-TGW Document 113 Filed 01/24/19 Page 1 of 7 PageID 1071



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


                                                           Case No.: 8:16-cv-00803-JSM-TGW
 TERRI E. DICKENS, on behalf of the estate of
 Ronnie E. Dickens and others similarly
 situated,

                       Plaintiff,

        v.


 GC SERVICES LIMITED PARTNERSHIP,

                       Defendant.


                  ORDER PRELIMINARILY APPROVING SETTLEMENT

        THIS CAUSE comes before the Court upon Terri E. Dickens’ (“Plaintiff” or “Class

 Representative”) Motion for Preliminary Approval of Class Action Settlement. (Dkt. 111).

 Plaintiff and GC Services Limited Partnership (“Defendant”), through their respective counsel,

 have agreed, subject to Court approval following notice to the Class Members and a hearing, to

 settle the above-captioned lawsuit (“Lawsuit”) upon the terms and conditions set forth in the

 Class Action Settlement Agreement (“Agreement”), which has been filed with the Court, and the

 Court deeming that the definitions set forth in the Agreement are hereby incorporated by

 reference herein (with capitalized terms as set forth in the Agreement);

        The Court, having reviewed the Motion and Agreement, and being otherwise advised in

 the premises, concludes that Plaintiff’s Motion should be granted. Upon preliminary examination,

 the Court concludes that the proposed settlement appears fair, reasonable, and adequate, and that


                                                  1
Case 8:16-cv-00803-JSM-TGW Document 113 Filed 01/24/19 Page 2 of 7 PageID 1072



 a hearing shall be held on THURSDAY, MAY 23, 2019, at 1:00 P.M. (EST), after Notice to

 the Class Members, to confirm that the proposed settlement is fair, reasonable, and adequate,

 and to determine whether a Final Order and Judgment should be entered in this Lawsuit.

        This Court has jurisdiction over the subject matter of the Lawsuit and over all settling

 parties hereto.

        In compliance with the Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d), 1453,

 and 1711-1715, Defendant, through the Settlement Administrator defined below, will cause to be

 served written notice of the proposed class settlement on the United States Attorney General and

 the Attorneys General of each state in which any Class Member resides.

        The Court previously certified this case as a class action pursuant to Rule 23(b)(3) of the

 Federal Rules of Civil Procedure. Dkt. 96. The Class is defined as:

        (1) All persons with a Florida address, (2) to whom GC Services Limited
        Partnership mailed an initial communication that stated: (a) “if you do dispute all
        or any portion of this debt within 30 days of receiving this letter, we will obtain
        verification of the debt from our client and send it to you,” and/or (b) “if within 30
        days of receiving this letter you request the name and address of the original
        creditor, we will provide it to you in the event it differs from our client, Synchrony
        Bank, “(3) between April 4, 2015 and April 4, 2016, (4) in connection with the
        collection of a consumer debt, (5) that was not returned as undeliverable to GC
        Services Limited Partnership.

 Defendant has identified a total of 9,992 potential Class Members.

        The Court also previously appointed Terri E. Dickens as the Class Representative and

 James L. Davidson of Greenwald Davidson Radbil PLLC as Class Counsel. Id.

        The Court preliminarily finds that the settlement of the Lawsuit, on the terms and

 conditions set forth in the Agreement, is in all respects fundamentally fair, reasonable, adequate,

 and in the best interest of the Class Members, especially in light of the benefits to the Class


                                                   2
Case 8:16-cv-00803-JSM-TGW Document 113 Filed 01/24/19 Page 3 of 7 PageID 1073



 Members; the strength of the Plaintiff’s case; the complexity, expense, and probable duration of

 further litigation; the amount of discovery engaged in by the parties; the risk and delay inherent in

 possible appeals; and, the opinions of Class Counsel. See Leverso v. SouthTrust Bank of AL., N.A.,

 18 F.3d 1527, 1530 (11th Cir. 1994).

        A third-party settlement administrator acceptable to the parties will administer the

 settlement and notification to Class Members. The Settlement Administrator will be responsible

 for mailing the approved class action notice and settlement checks to the Class Members. All

 reasonable costs of notice and administration will be paid by Defendant separate and apart from

 the Settlement Fund. Upon the recommendation of the parties, the Court appoints the following

 administrator: First Class, Inc.

        The Court approves the form and substance of the written notices of the class action

 settlement, attached to the Agreement as Exhibits 1 and 2. The proposed form and method for

 notifying the Class Members of the settlement and its terms and conditions meet the requirements

 of Rule 23(c)(2)(B) and due process, constitute the best notice practicable under the circumstances,

 and constitute due and sufficient notice to all persons and entities entitled to the notice. The

 Court finds that the proposed notices are clearly designed to advise the Class Members of their

 rights. In accordance with the Agreement, the Settlement Administrator will mail the notice to

 the Class Members as expeditiously as possible, but in no event later than 21 days after the

 Court’s entry of this order, i.e., no later than February 13, 2019. The Settlement Administrator

 will confirm, and if necessary, update the addresses for the Class Members through standard

 methodology that the Settlement Administrator currently uses to update addresses.

        Any Class Member who desires to be excluded from the Class must send a written request

 for exclusion to the Settlement Administrator with a postmark date no later than 75 days after the
                                                3
Case 8:16-cv-00803-JSM-TGW Document 113 Filed 01/24/19 Page 4 of 7 PageID 1074



 Court’s entry of this order, i.e., no later than April 8, 2019. To be effective, the written request

 for exclusion must state the Class Member’s full name, address, telephone number, and email

 address (if available), along with a statement that the Class Member wishes to be excluded, and

 must be signed by the Class Member. Any Class Member who submits a valid and timely request

 for exclusion will not be bound by the terms of the Agreement. Any Class Member who fails to

 submit a valid and timely request for exclusion will be considered a Settlement Class Member

 and will be bound by the terms of the Agreement.

        Any Class Member who intends to object to the fairness of this settlement must file a

 written objection with the Court within 75 days after the Court’s entry of this order, i.e., no later

 than April 8, 2019. Further, any such Class Member must, within the same time period, provide

 a copy of the written objection to Class Counsel, attention: James L. Davidson, Greenwald

 Davidson Radbil PLLC, 5550 Glades Road, Suite 500, Boca Raton, FL 33431; and Counsel for

 Defendant, Ryan K. Hilton, Butler Weihmuller Katz Craig LLP, 400 N. Ashley Drive, Suite

 2300, Tampa, FL 33602.

        To be effective, a notice of intent to object to the Settlement must:

                (a)     Contain a heading which includes the name of the case and case number;

                (b)     Provide the name, address, telephone number, and email address (if
                        available) of the Class Member filing the objection;

                (c)     Be filed with the Clerk of the Court no later than 75 days after the Court
                        preliminarily approves the settlement;

                (d)     Attach documents establishing, or provide information sufficient to allow
                        the Parties to confirm, that the objector is a Class Member;

                (e)     Be sent to Class Counsel and counsel for Defendant at the addresses above
                        by first-class mail, postmarked no later than 75 days after the Court
                        preliminarily approves the settlement;

                (f)     Contain the name, address, bar number, and telephone number of the
                                              4
Case 8:16-cv-00803-JSM-TGW Document 113 Filed 01/24/19 Page 5 of 7 PageID 1075



                          objecting Class Member’s counsel, if represented by an attorney. If the
                          Class Member is represented by an attorney, he/she must comply with all
                          applicable laws and rules for filing pleadings and documents in the U.S.
                          District Court for the Middle District of Florida;

                  (g)     Contain a statement of the specific basis for each objection;

                  (h)     Identify any documents which such objector desires the Court to consider,
                          including all legal authorities the objector will present at the settlement
                          approval hearing; and

                  (i)     State whether the objector intends to appear at the settlement approval
                          hearing on his or her own behalf or through counsel.

           Any Class Member who has timely filed an objection may appear at the settlement approval

 hearing, in person or by counsel, to be heard to the extent allowed by the Court, applying applicable

 law, in opposition to the fairness, reasonableness and adequacy of the proposed settlement, and on

 the application for an award of attorneys’ fees and costs. Any objection that includes a request for

 exclusion will be treated as an exclusion.

           If the Court grants final approval of the settlement, the Settlement Administrator will mail

 a settlement check to each Settlement Class Member. Each Settlement Class Member will receive

 $10.00 from the Settlement Fund.

            United States District Court Judge Mary S. Scriven will conduct the hearing (“Final

 Approval Hearing”) on THURSDAY, MAY 23, 2019 at 1:00 P.M. (EST) at the United States

 District Court for the Middle District of Florida, Sam M. Gibbons United States Courthouse, 801

 North Florida Avenue, Tampa, FL 33602, Courtroom 7A, to review and rule upon the following

 issues:

           A.     Whether this action satisfies the applicable prerequisites for class action treatment

                  for settlement purposes under Rule 23;

           B.     Whether the proposed settlement is fundamentally fair, reasonable, adequate, and
                                                 5
Case 8:16-cv-00803-JSM-TGW Document 113 Filed 01/24/19 Page 6 of 7 PageID 1076



                in the best interest of the Class Members and should be approved by the Court;

         C.     Whether a Final Order and Judgment, as provided under the Agreement, should be

                entered, dismissing the Lawsuit with prejudice and releasing the Released Claims

                against the Released Parties; and

         D.     To discuss and review other issues as the Court deems appropriate.

         Attendance by Class Members at the Final Approval Hearing is not necessary. Class

 Members need not appear at the hearing or take any other action to indicate their approval of the

 proposed class action settlement. Class Members wishing to be heard are, however, required to

 appear at the Final Approval Hearing. The Final Approval Hearing may be postponed, adjourned,

 transferred, or continued without further notice to the Class Members.

         Memoranda in support of the proposed settlement must be filed with the Court no later than

 30 days before the Final Approval Hearing i.e., no later than April 23, 2019. Opposition briefs

 to any of the foregoing must be filed no later than 14 days before the Final Approval Hearing,

 i.e., no later than May 8, 2019. Reply memoranda in support of the foregoing must be filed with

 the Court no later than 7 days before the Final Approval Hearing, i.e., no later than May 16,

 2019.

         Memoranda in support of any petitions for attorneys’ fees and reimbursement of costs and

 expenses by Class Counsel, must be filed with the Court no later than 21 days before the deadline

 for Class Members to object to, or exclude themselves from, the settlement, i.e., no later than

 March 19, 2019. Opposition briefs to any of the foregoing must be filed no later than 21 days

 thereafter, i.e., no later than April 9, 2019. Reply memoranda in support of the foregoing must

 be filed with the Court no later than 7 days after the filing of any opposition brief.

         The Agreement and this Order will be null and void if either of the Parties terminates the
                                                6
Case 8:16-cv-00803-JSM-TGW Document 113 Filed 01/24/19 Page 7 of 7 PageID 1077



 Agreement for any of the following reasons:

        A.     Any specified material condition to the settlement set forth in the Agreement is not

               satisfied, and the satisfaction of such condition is not waived in writing by the

               Parties;

        B.     The Court rejects any material component of the Agreement, including any

               amendment thereto approved by the Parties; or

        C.     The Court approves the Agreement, including any amendment thereto approved by

               the Parties, but such approval is reversed on appeal and such reversal becomes final

               by lapse of time or otherwise.

 The events described above, however, provide grounds for terminating the Agreement only after

 the Parties have attempted and completed good faith negotiations to salvage the settlement but

 were unable to salvage the settlement.

        If the Agreement and/or this Order are voided, then the Agreement will be of no force and

 effect and the Parties’ rights and defenses will be restored, without prejudice, to their respective

 positions as if the Agreement had never been executed and this Order never entered.

        The Court retains continuing and exclusive jurisdiction over the action to consider all

 further matters arising out of or connected with the settlement, including the administration and

 enforcement of the Agreement.

     DONE and ORDERED in Tampa, Florida, this 24th day of January, 2019.




                                                7
